

116 HR 4653 IH: Protecting Undergraduates with Board Limitations from Influence and Conflicts Act
U.S. House of Representatives
2019-10-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4653IN THE HOUSE OF REPRESENTATIVESOctober 11, 2019Mrs. Lee of Nevada (for herself and Mr. García of Illinois) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Higher Education Act of 1965 to prevent conflicts of interest on accreditation boards.
	
 1.Short titleThis Act may be cited as the Protecting Undergraduates with Board Limitations from Influence and Conflicts Act or the PUBLIC Act. 2.Separate and independent definedSection 496 of the Higher Education Act of 1965 (20 U.S.C. 1099b) is amended—
 (1)in subsection (a)(3)(A), by inserting before the semicolon at the end the following: , and any institution described in subsection (b); and (2)by striking subsection (b) and inserting:
				
 (b)Separate and independent definedFor the purpose of subsection (a)(3), the term separate and independent means that— (1)the members of the postsecondary education governing body and any other decision-making body of the accrediting agency or association are not—
 (A)elected or selected by the board or chief executive officer of any related, associated, or affiliated trade association or membership organization; or
 (B)individuals (such as executives and owners of an institution) who exercise substantial control over an institution—
 (i)required to provide the Secretary with satisfactory evidence of its financial responsibility in accordance with paragraph (3)(A) of section 498(c) because the institution fails to meet criteria under paragraphs (1) and (2) of such section;
 (ii)that the Secretary has placed on a reimbursement system of payment pursuant to section 487(c)(1)(B);
 (iii)against which the Secretary has initiated an emergency action in accordance with section 487(c)(1)(G);
 (iv)against which the Secretary has limited, suspended, or terminated the institution’s participation in any program under this title in accordance with section 487(c)(1)(F); or
 (v)that has been placed on probation, show cause, or had its accreditation withdrawn; (2)among the membership of the board of the accrediting agency or association there shall be 1 public member for each 3 members of the board, with a minimum of 1 such public member, and guidelines are established for such members to avoid conflicts of interest, including guidelines ensuring that each such public member—
 (A)is selected to serve on such board in the same manner that other board members are selected for such service;
 (B)has not served on such board as a nonpublic member in the preceding 10 years; (C)is not (or has not been in the preceding 5-year period) a full-time employee of, or a member of the governing board, an owner, or shareholder of, or consultant to, an institution or program that—
 (i)is accredited or preaccredited by the agency or association; or (ii)has applied for accreditation or preaccreditation from such agency or association;
 (D)is not a member of any trade association or membership organization related to, affiliated with, or associated with the agency or association or an institution that is accredited by such agency or association; and
 (E)is not a spouse, parent, child, or sibling of an individual identified in subparagraph (C) or (D); (3)dues to the accrediting agency or association are paid separately from any dues paid to any related, associated, or affiliated trade association or membership organization; and
 (4)the budget of the accrediting agency or association is developed and determined by the accrediting agency or association without review or resort to consultation with any other entity or organization..
			